Citation Nr: 0934215	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-36 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected adenocarcinoma status-post prostatectomy, currently 
evaluated as 10 percent disabling prior to April 23, 2007.  

2.  Entitlement to a higher initial rating for service-
connected adenocarcinoma status-post prostatectomy, currently 
evaluated as 60 percent disabling beginning April 23, 2007.  

3.  Entitlement to an initial compensable rating for service-
connected erectile dysfunction (ED). 

4.  Entitlement to an increased rating for service-connected 
spondylolysis of the lumbar spine with degenerative disc 
disease (DDD), evaluated as 10 percent disabling prior to 
April 23, 2007.  

5.  Entitlement to an increased rating for service-connected 
spondylolysis of the lumbar spine with DDD, evaluated as 20 
percent disabling after April 23, 2007. 

6.  Entitlement to an increased rating for service-connected 
spondylolysis of the lumbar spine with DDD, evaluated as 40 
percent disabling after April 21, 2009.  

7.  Entitlement to service connection for lung nodules.   

8.  Entitlement to service connection for bilateral inguinal 
hernias.  

9.  Entitlement to service connection for a heart condition.  

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for coronary artery 
disease (CAD).  

12.  Entitlement to an earlier effective date for service-
connected spondylolysis of the lumbar spine with DDD, 
currently evaluated as 20 percent disabling during the period 
in question. 

13.  Entitlement to an earlier effective date for service-
connected adenocarcinoma status-post prostatectomy, currently 
evaluated as 60 percent disabling during the period in 
question.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to December 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2005 and February 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The competent medical evidence did not show that, prior 
to April 23, 2007, the Veteran's adenocarcinoma status-post 
prostatectomy was manifested by a daytime voiding interval of 
between 1 and 2 hours, awakening to void 3 to 4 times per 
night or wearing absorbent materials which must be changed 
less than 2 times per day.   

2.  The competent medical evidence did not show that, from 
April 23, 2007, the Veteran's adenocarcinoma status-post 
prostatectomy was manifested by chemotherapy or other 
therapeutic procedure after surgery.  

3.  In April 2007, prior to the promulgation of a decision in 
the appeal, VA received notification from the Veteran that he 
wished to withdraw his appeal for an initial compensable 
rating for ED.  

4.  The competent medical evidence did not show that, prior 
to April 23, 2007, the Veteran's spondylolysis of the lumbar 
spine with DDD was manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

5.  The competent medical evidence did not show that, from 
April 23, 2007, the Veteran's spondylolysis of the lumbar 
spine with DDD was manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

6.  The competent medical evidence did not show that, from 
April 21, 2009, the Veteran's spondylolysis of the lumbar 
spine with DDD was manifested by unfavorable ankylosis of the 
entire thoracolumbar spine.  

7.  The competent medical evidence does not contain a 
diagnosis of a current lung disability; the Veteran did not 
suffer from lung nodules in service.      

8.  The competent medical evidence did not show that the 
Veteran currently has bilateral inguinal hernias or residuals 
thereof; the Veteran did not suffer from bilateral inguinal 
hernias in service.   

9.  In April 2007, prior to the promulgation of a decision in 
the appeal, VA received notification from the Veteran that he 
wished to withdraw his appeal of the issue of service 
connection for a heart condition. 

10.  In April 2007, prior to the promulgation of a decision 
in the appeal, VA received notification from the Veteran that 
he wishes to withdraw his appeal of the issue of service 
connection for hypertension.

11.  In April 2007, prior to the promulgation of a decision 
in the appeal, VA received notification from the Veteran that 
he wishes to withdraw his appeal of the issue of service 
connection for CAD.  

12.  The competent medical evidence does not show that the 
Veteran was entitled to a 20 percent rating for his service-
connected spondylolysis of the lumbar spine with DDD prior to 
April 23, 2007.  

13.  The competent medical evidence does not show that the 
Veteran was entitled to a 60 percent rating for his service-
connected adenocarcinoma status-post prostatectomy prior to 
April 23, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for adenocarcinoma status-post prostatectomy for the portion 
of the appeal prior to April 23, 2007 have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.115a, 4.115b, Diagnostic Cods 7528, 7522 
(2008).  

2.  The criteria for an evaluation in excess of 60 percent 
for adenocarcinoma status-post prostatectomy for the portion 
of the appeal after April 23, 2007 have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.115a, 4.115b, Diagnostic Codes 7528, 7522 
(2008).  

3.  The criteria for withdrawal of the appeal of the claim 
for an initial compensable rating for ED are met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for spondylolysis of the lumbar spine with DDD for the 
portion of the appeal prior to April 23, 2007 have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5010-5243 
(2008).   

5.  The criteria for an evaluation in excess of 20 percent 
for spondylolysis of the lumbar spine with DDD for the 
portion of the appeal after April 23, 2007 have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.71a, Diagnostic Codes 5010-5243 (2008).   

6.  The criteria for an evaluation in excess of 40 percent 
for spondylolysis of the lumbar spine with DDD for the 
portion of the appeal after April 21, 2009 have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.71a, Diagnostic Codes 5010-5243 (2008).   

7.  Lung nodules were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).   

8.  Bilateral inguinal hernias were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).   

9.  The criteria for withdrawal of the appeal of the claim 
for service connection for a heart condition are met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008). 

10.  The criteria for withdrawal of the appeal of the claim 
for service connection for hypertension are met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

11.  The criteria for withdrawal of the appeal of the claim 
for service connection for CAD are met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

12.  The criteria for an effective date prior to April 23, 
2007 for the grant of a 20 percent rating for service-
connected spondylolysis of the lumbar spine with DDD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).  

13.  The criteria for an effective date prior to April 23, 
2007 for the grant of a 60 percent rating for service-
connected for adenocarcinoma status-post prostatectomy have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeals

In April 2007, the RO received a written statement from the 
Veteran in which he expressed his intent to withdraw the 
appeal of his claims for an initial compensable rating for 
ED, service connection for a heart condition, service 
connection for hypertension and service connection for CAD.  
The statement also included the Veteran's file number and his 
representative's signature.  The Board finds that this 
document satisfies the criteria necessary to withdraw the 
four issues listed above.  See 38 C.F.R. § 20.204.

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In January 2009, the RO provided notice with regard to the 
Veteran's increased rating claim.  In regards to assigning a 
disability rating, the RO informed the Veteran that VA 
considered the nature and symptoms of the condition and the 
severity and duration of the symptoms.  RO provided examples 
of evidence that the Veteran should submit that might affect 
how VA determined a disability rating.  Although no longer 
required, the RO also informed the Veteran that VA considered 
the impact of the symptoms on the Veteran's daily life and 
provided copies of applicable diagnostic codes.  Vazquez-
Flores v. Shinseki, No. 2008-7150, 2009 WL 2835434 (Fed. Cir. 
Sept. 4, 2009).  The January 2009 correspondence satisfied 
the notice requirements for increased ratings claims 
identified by the Court in Vazquez-Flores v. Peake 22 Vet. 
App. 37 (2008).  Although this notice was not provided until 
after the initial adjudication of the claim, the RO 
subsequently readjudicated the claim and issued a 
supplemental statement of the case in June 2009.  The 
issuance of such notice followed by a readjudication of the 
claim remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  

Regarding the Veteran's service connection claims, the RO 
originally provided VCAA notice to the Veteran in 
correspondence dated in November 2004.  In that letter, the 
RO advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  

In a correspondence dated in April 2008, the RO also informed 
the Veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  Although the AOJ did not 
provide fully compliant notice until after initial 
adjudication of the claims, it readjudicated the claims 
several times thereafter.  The issuance of such notice 
followed by a readjudication of the claims remedied any 
timing defect with respect to issuance of compliant notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
The Board finds that in issuing this letter, the RO has 
satisfied the requirements of Dingess/Hartman.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, private medical records and provided several VA 
examinations.  In an April 2008 response, the Veteran 
indicated that he had no other information to submit to 
substantiate his claims.  The Veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal, 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claims.  

The Board acknowledges that the Veteran did not receive VA 
examinations for his lung nodules or bilateral inguinal 
hernia claims.  The Board's duty to assist requires obtaining 
a medical opinion in certain circumstances.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to obtain a 
medical opinion arises only if, among other things, the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but establishes that the Veteran suffered an event, injury, 
or disease in service or that certain diseases manifested 
during an applicable presumptive period.  Id.  Whether the 
Veteran suffered an event, injury, or disease in service a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  For reasons cited more fully below, 
there is no credible evidence that the Veteran suffered from 
lung nodules or inguinal hernias in service or that any 
current disorders are present.  Accordingly, the Board finds 
that a medical examination and opinion were not required for 
those claims.  

With regard to the VA examinations provided, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations conducted are 
adequate, as they are predicated on a full reading of the 
claims file and a thorough examination of the Veteran.  The 
Board notes that the June 2006 VA spine examiner did not 
indicate that he reviewed the claims file, but the April 2007 
and April 2009 VA spine examiners reviewed the claims file.  
The VA examiners did not provide nexus opinions, as the 
examinations pertained to increased rating claims.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations for the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Accordingly, the 
Board will proceed with appellate review.  

III.  Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed to ensure that 
consideration is given to the possibility of staged ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).  Here, 
staged ratings have already been assigned.  

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Adenocarcinoma of the prostate, status-post prostatectomy

The RO granted service connection for status-post 
prostatectomy and a 10 percent rating pursuant to Diagnostic 
Code 7528 in a March 2005 rating decision.  The effective 
date was September 20, 2004, the date of the Veteran's claim.  
The Veteran perfected an appeal of this rating decision.  In 
a July 2007 supplemental statement of the case and a decision 
review officer decision from the same date, the RO awarded a 
60 percent rating under Diagnostic Code 7522, effective April 
23, 2007, the date of a VA examination.  The Veteran appeals 
the two initial ratings.  

Residuals of prostate cancer are evaluated initially as 
"malignant neoplasms of the genitourinary system" under 
38 C.F.R. § 4.115(b), Diagnostic Code 7528.  

Under Diagnostic Code 7528, the Veteran is to receive a 100 
percent rating following surgery, and thereafter is to be 
rated on the residuals as voiding dysfunction or renal 
dysfunction.  38 C.F.R. § 4.115(b).  

A note under Diagnostic Code 7528 states that a 100 percent 
rating shall continue with a mandatory VA examination six 
months following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  

In this case, the Veteran was diagnosed with prostate cancer 
in 2002 and underwent a total prostatectomy.  The evidence 
reflects that the Veteran did not have radiation, hormone 
therapy, or other therapeutic procedure following the 
surgery.  The Veteran first filed his claim for service-
connection for residuals of a prostatectomy in September 
2004, after the surgery.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Because the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  
38 C.F.R. § 4.115a. 

Voiding dysfunction is to be evaluated as urine leakage, 
frequency of urination, or obstructed voiding.  

For urinary leakage, the rating schedule provides a 20 
percent rating for disability requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  Where the disability requires the wearing of 
absorbent materials which must be changed two to four times a 
day, a 40 percent rating is warranted.  A 60 percent rating 
is warranted for disability requiring the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than four times per day.  38 C.F.R. § 4.115(a).  

For urinary frequency, the rating schedule provides a 10 
percent rating for a daytime voiding interval between two and 
three hours, or awakening to void two times per night.  A 20 
percent rating applies for a daytime voiding interval between 
one and two hours, or awakening to void three to four times 
per night.  A maximum 40 percent rating applies for a daytime 
voiding interval of less than one hour, or awakening to void 
five or more times per night.  38 C.F.R. § 4.115(a). 

For obstructive voiding, the rating schedule indicates that a 
30 percent rating applies if the Veteran has urinary 
retention requiring intermittent or continuous 
catheterization.  A 10 percent rating applies if there is 
marked obstructive symtomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: post-void residuals greater 
than 150 cubic centimeters (CC), markedly diminished peak 
flow rates less than 10 cc per second by uroflowmetry, 
recurrent urinary tract infection secondary to obstruction, 
or stricture disease requiring dilation every two to three 
months.  A noncompensable rating applies if the disease is 
manifested by obstructive symptomatology, with or without 
stricture disease, requiring dilation once or twice a year.  
38 C.F.R. § 4.115(a).  

In this case, there is no evidence of renal dysfunction, and 
the area of a voiding dysfunction appears to be that of 
urinary leakage and frequency.  

With regard to the portion of the appeal prior to April 23, 
2007, the Veteran underwent a VA examination in January 2005.  
The Veteran reported that he was diagnosed with prostate 
cancer in 2002 during a routine physical examination.  He 
underwent a total prostatectomy in 2002.  During the VA 
examination, the Veteran reported that he suffers from a weak 
stream, with lots of dribbling since his surgery.  He denied 
urinary incontinence, dysuria or hesitancy.  He also denied 
lethargy, weakness, anorexia, weight loss or weight gain.  
The Veteran reported total and complete erectile dysfunction 
since the surgery.  At the time of examination, the Veteran 
was considering a penile pump implant.  The VA examiner noted 
a well healed surgical scar over the suprapubic area from the 
surgery and diagnosed status-post prostatectomy.  

The evidence of record during this period of the appeal is 
commensurate with a 10 percent rating.  A 20 percent rating 
is not warranted because there is no evidence of a daytime 
voiding interval between one and two hours, awakening to void 
three to four times per night, or wearing absorbent materials 
which must be changed less than two times per day.  

Regarding the portion of appeal after April 23, 2007, the 
Veteran underwent a VA examination on that date.  During the 
examination, the Veteran reported that he has yearly 
examinations with Dr. Levy, and his PSA has been normal since 
his 2002 surgery, with no recurrence of disease.  He did not 
have to undergo chemotherapy, radiation therapy or hormone 
therapy.  Since his surgery, the Veteran suffered from 
complete erectile dysfunction.  He underwent implantation of 
an inflatable penile prosthesis.  The Veteran reported some 
urinary dribbling when he lifts, squats, coughs or sneezes.  
He goes through six to eight absorbent pads per day.  He 
urinates eight to ten times per day and three to four times 
per night.  The VA examiner diagnosed chronic residuals of 
prostate cancer.  

The evidence of record is commensurate with a 60 percent 
rating for this period of the Veteran's appeal because the 
Veteran's disability requires the use of an appliance and the 
wearing of absorbent materials which must be changed more 
than four times per day.  A 100 percent rating is not 
warranted because there is no evidence of chemotherapy or 
other therapeutic procedure post surgery.   

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
The evidence does not show marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or frequent periods of hospitalization, 
such that application of the regular schedular standards is 
rendered impracticable.  See Id., see also Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Id.   

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected prostate disability for the 
two ratings assigned during the appeal period.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Spondylolysis of the lumbar spine with DDD

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45;  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The RO originally granted service connection for 
spondylolysis and a 10 percent rating under Diagnostic Code 
5294 in a March 1972 rating decision.  The Veteran filed his 
current claim for an increased rating in June 2005.  In a 
July 2007 rating decision, the RO granted a 20 percent rating 
effective April 23, 2007, the date of a VA examination.  Also 
in July 2007, the Veteran filed a claim for a separate rating 
for degenerative arthritis of the lumbar spine.  The RO 
subsequently granted service connection and a 10 percent 
rating under Diagnostic Code 5010 for DDD in a May 2009 
rating decision.  The 10 percent rating was effective July 
23, 2007, the date of the claim.  However, in a June 2009 
rating decision, the RO stated that it would rate the 
Veteran's spondylolysis and DDD together, as the conditions 
overlapped.  In that decision, the RO assigned a 40 percent 
rating pursuant to Diagnostic Codes 5010-5243 for lumbar 
spine spondylolysis with history of fusion at L5-S1 level and 
lumbar DDD, effective April 21, 2009, the date of a VA 
examination.  The Veteran appeals these evaluations.  

The regulations concerning entitlement to an increased rating 
have not changed during the course of this appeal.  The 
Veteran's back disability is rated as 40 percent disabling 
pursuant to Diagnostic Code 5243 under the current criteria.  
38 C.F.R. § 4.71a. 

Normal flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Note (2).  

Under the current criteria, all disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula), except for intervertebral disc syndrome, 
which may be evaluated under either the General Rating 
Formula or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
amended criteria provide that a 20 percent rating is 
warranted if the total duration is at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is warranted if the total duration is at least four weeks but 
less than six weeks during the past 12 months, and a 60 
percent rating is warranted if the total duration is at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  The term "chronic orthopedic 
and neurologic manifestations" was defined as "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  

Here, there was no indication in the record of any 
substantial period of physician-prescribed bed rest.  
Therefore, the Board finds that evaluation of the Veteran's 
back disability on the basis of the total duration of 
incapacitating episodes over the past 12 months would not be 
to his advantage. 

In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 20 percent 
evaluation is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5243. These criteria are to be applied 
irrespective of whether there are any symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id. 
  
Under this schedule, any associated neurologic abnormalities, 
including, but not limited to bowel or bladder impairment, 
are to be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, 
Note (1).  

In regard to the portion of the appeal prior to April 23, 
2007, range of motion of the lumbar spine upon VA examination 
in January 2006 was 67 degrees flexion to 13 degrees 
extension.  Right and left lateral flexion was 10 degrees and 
11 degrees, respectively.  Lateral rotation was 25 degrees 
bilaterally.  The VA examiner noted stiffness during range of 
motion testing.  Range of motion of the lumbar spine was not 
further limited by pain, fatigability or incoordination on 
repetitive testing.  Such findings are commensurate with a 10 
percent rating under the amended schedule.  A 20 percent 
rating is not warranted because there was no showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

In regard to the portion of the appeal after April 23, 2007, 
The Veteran's VA examination of the lumbar spine in April 
2007 revealed 32 degrees of flexion to 22 degrees of 
extension.  Lateral flexion was 10 degrees bilaterally, with 
pain at 10 degrees in both directions.  Lateral rotation was 
15 degrees bilaterally, with pain at 15 degrees bilaterally.  
Combined range of motion was 104 degrees.  Repetitive motion 
testing revealed no further functional impairments due to 
pain, fatigue, incoordination or instability.  Such findings 
are commensurate with a 20 percent rating under the amended 
schedule.  A 40 percent rating is not warranted because 
forward flexion of the thoracolumbar spine was not 30 degrees 
or less, and there was no evidence of favorable ankylosis of 
the entire thoracolumbar spine.   

Turning to the portion of the appeal after April 21, 2009, 
lumbar range of motion upon VA examination in April 2009 was 
30 degrees flexion to 10 degrees extension.  Right and left 
lateral flexion of 10 degrees, with right and left lateral 
rotation to 10 degrees.  The examiner noted significant 
discomfort during stretching.  There was no change in the 
range of motion after repetitive motion.  The examiner noted 
no radicular symptoms.  There was no further functional 
limitation due to incoordination or instability, but range of 
motion was limited due to pain and fatigue.  Such findings 
are commensurate with a 40 percent rating.  A 50 percent 
rating is not warranted because there was no finding of 
unfavorable ankylosis of the entire thoracolumbar spine.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
The evidence does not show marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or frequent periods of hospitalization, 
such that application of the regular schedular standards is 
rendered impracticable.  See Id., see also Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Id.   

Further, the Board finds that the currently assigned 10, 20 
and 40 percent ratings already contemplate any pain on 
limitation of motion and do not warrant additional ratings 
under DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected back disability for the 
three ratings assigned during the appeal period.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  

IV.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Lung nodules

The Veteran's claim of entitlement to service connection for 
lung nodules was denied in a March 2005 rating decision.  The 
Veteran's appeal of that decision is before the Board.  

After careful review of the record, the Board concludes that 
the Veteran is not entitled to service connection for lung 
nodules.  The Veteran's service treatment records are 
negative for complaints of or treatment for lung nodules or 
lung disorder.  

There is little evidence of record in relation to the 
Veteran's lung nodules claim.  The report of private chest x-
rays conducted in January 2004 show that the Veteran had 
clear lungs without radiographic evidence of pleural effusion 
on pneumothorax.  The private doctor noted no radiographic 
evidence of active lung disease at that time.  Further chest 
x-rays were conducted in August 2004, revealing several small 
dense nodules throughout the lungs.  However, no present 
disability was found.  The doctor stated there was stable 
minimal old granulomatous disease but no active or acute 
cardiopulmonary abnormality.  

Since the evidence of record does not show the presence of a 
disability in service or a current disability, service 
connection for lung nodules must be denied.  The 
preponderance of the evidence is against the Veteran's claim, 
and the benefit of the doubt provision does not apply.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Bilateral inguinal hernia

The Veteran's claim of entitlement to service connection for 
bilateral inguinal hernias was denied in a March 2005 rating 
decision.  The Veteran's appeal of that decision is before 
the Board.  

After careful review of the record, the Board concludes that 
the Veteran is not entitled to service connection for 
bilateral inguinal hernias.  The Veteran's service treatment 
records are negative for complaints of or treatment for 
inguinal hernias.  

Private medical records show that the Veteran underwent 
inguinal hernia repair in August 2002, over thirty years 
after separation from service.  The evidence of record does 
not show continuing treatment for inguinal hernias after the 
August 2002 surgery.  In the report of an April 2007 VA spine 
examination, the VA examiner noted that there were no 
palpable inguinal hernias upon examination.  

Since the evidence of record does not show the presence of a 
disability in service or a current disability, service 
connection for bilateral inguinal hernias must be denied.  
The preponderance of the evidence is against the Veteran's 
claim, and the benefit of the doubt provision does not apply.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

V.  Earlier Effective Dates

Generally, the effective date of an award of benefits is 
either (1) the date of receipt of the claim or (2) the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, it is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. 
§ 3.400(o)(2).  

In making this determination, the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155.  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155.

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  Specifically, 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a VA examination or 
hospitalization report will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  
38 C.F.R. § 3.157(b)(1).  Also, the date of receipt of 
evidence from a private physician or layman of such evidence 
will be accepted when the evidence furnished by or on behalf 
of the claimant is within the competence of the physician or 
lay person and shows reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2).  In general, "date of 
receipt" means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r).

The Board is precluded from adjudicating claims for earlier 
effective dates of final decisions.  See Rudd v. Nicholson, 
20 Vet. App. 296, 300 (2006).

Spondylosis of the lumbar spine with DDD

The RO originally granted service connection for 
spondylolysis and a 10 percent rating in a March 1972 rating 
decision.  The Veteran did not appeal this decision, and it 
became final.  The Veteran filed his current claim for an 
increased rating in June 2005.  In a July 2007 rating 
decision, the RO granted a 20 percent rating effective April 
23, 2007, the date of a VA examination.  The Veteran appeals 
this effective dates.  

As discussed in greater detail above, the Board finds that 
none of the evidence demonstrates that the criteria for a 20 
percent rating were met prior to April 23, 2007.  This is the 
date of a VA examination and represents the date that 
entitlement to the rating arose.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

In short, the controlling legal criteria preclude the 
assignment of an earlier effective date for the 20 percent 
rating assigned for the Veteran's service connected lumbar 
spine disability.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As 
the Board is bound by these criteria, the claim for an 
earlier effective date must be denied. 

Adenocarcinoma status-post prostatectomy 

The RO granted service connection for status-post 
prostatectomy and a 10 percent rating in a March 2005 rating 
decision.  The effective date was September 20, 2004, the 
date of the Veteran's claim.  The Veteran perfected an appeal 
of this rating decision.  In a July 2007 supplemental 
statement of the case and a decision review officer decision 
from the same date, the RO awarded a 60 percent rating, 
effective April 23, 2007, the date of a VA examination.  The 
Veteran appeals this effective date.   

As discussed in greater detail above, the Board finds that 
none of the evidence demonstrates that the criteria for a 60 
percent rating were met prior to April 23, 2007.  This is the 
date of the VA examination revealing entitlement to an 
increased rating.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In short, the controlling legal criteria preclude the 
assignment of an earlier effective date for the 60 percent 
rating assigned for the Veteran's service connected prostate 
disability.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As the 
Board is bound by these criteria, the claim for an earlier 
effective date must be denied. 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
adenocarcinoma status-post prostatectomy for the portion of 
the appeal prior to April 23, 2007 is denied.

Entitlement to an initial rating in excess of 60 percent for 
adenocarcinoma status-post prostatectomy for the portion of 
the appeal after April 23, 2007 is denied.  

The appeal of the claim for an initial compensable rating for 
ED has been withdrawn and is therefore dismissed.

Entitlement to a rating in excess of 10 percent for 
spondylolysis of the lumbar spine with DDD for the portion of 
the appeal prior to April 23, 2007 is denied.  

Entitlement to a rating in excess of 20 percent for 
spondylolysis of the lumbar spine with DDD for the portion of 
the appeal after April 23, 2007 is denied.  

Entitlement to a rating in excess of 40 percent for 
spondylolysis of the lumbar spine with DDD for the portion of 
the appeal after April 21, 2009 is denied.  

Entitlement to service connection for lung nodules is denied. 

Entitlement to service connection for bilateral inguinal 
hernias is denied.  

The appeal of the claim for service connection for a heart 
condition has been withdrawn and is therefore dismissed.

The appeal of the claim for service connection for 
hypertension has been withdrawn and is therefore dismissed.

The appeal of the claim for service connection for CAD has 
been withdrawn and is therefore dismissed.

Entitlement to an effective date prior to April 23, 2007 for 
the grant of a 20 percent rating for spondylolysis of the 
lumbar spine with DDD is denied.  

Entitlement to an effective date prior to April 23, 2007 for 
the grant of a 60 percent rating for adenocarcinoma status-
post prostatectomy is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


